Citation Nr: 0904015	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  03-32 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a kidney disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to July 
1952.  He was wounded in action in Korea in February 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

In an October 2002 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
service connection for a kidney disorder.  The veteran 
subsequently perfected an appeal as to that issue.

At the veteran's request, a personal hearing before a 
Decision Review Officer was conducted at the RO on December 
17, 2003.  A transcript of the hearing has been associated 
with the veteran's VA claims folder.

In June 2005 and September 2007, the Board remanded this 
issue for further development.  In an August 2008 
supplemental statement of the case (SSOC), the VA Appeals 
Management Center (AMC) continued the denial of service 
connection for a kidney disorder.  This issue is once again 
before the Board.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Issues not currently on appeal

In its September 2007 decision, the Board granted a combined 
40 percent disability rating for the service-connected 
residuals of shell fragment wounds involving Muscle Groups XX 
and XIX; and denied service connection for liver and bladder 
disorders.  In a January 2008 rating decision implementing 
the September 2007 Board decision, the 40 percent disability 
rating for the service-connected residuals of shell fragment 
wounds involving Muscle Groups XX and XIX was assigned 
effective November 30, 2001.  To the Board's knowledge, the 
veteran has not expressed disagreement with the effective 
date.  Those issues have therefore been resolved.  


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that the veteran's current kidney disorder, renal 
calculus, is related to in-service shell fragment wounds or 
to any other incident of the veteran's military service.


CONCLUSION OF LAW

A kidney disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a kidney disorder.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.

In June 2005, the Board remanded this issue for further 
development.  The purpose of the remand was to schedule the 
veteran for an examination to determine whether he has a 
kidney disorder and if so, whether the disorder is related to 
active service.  The veteran underwent a VA examination in 
August 2005, but the examiner did not indicate whether the 
veteran has a current kidney disorder, much less whether such 
disorder is related to active service.  

Therefore, the Board remanded this issue again in September 
2007 for a review of the veteran's file by a physician in 
order to determine the nature and etiology of any current 
kidney disability.  The veteran underwent a VA renal 
examination by a nephrologist in February 2008 and also a VA 
urology examination in July 2008.  The VA nephrologist 
reviewed the veteran's claims file in March 2008 and July 
2008 and prepared addendums to the examination report.  These 
will be discussed below.

In a January 2009 informal hearing presentation, the 
representative argues that the AMC failed to comply with the 
directives of the September 2007 remand because the July 2008 
VA urology examiner did not indicate whether the veteran has 
a kidney disorder and did not provide a basis for her opinion 
that the veteran's urinary symptoms were not related to 
service.  Although the July 2008 VA urology examiner [who is 
not a specialist in kidney diseases] did not indicate whether 
the veteran has a kidney disorder, the VA nephrologist [who 
is such a specialist] did note a kidney disorder, 
specifically a calcification in the right kidney.  Moreover, 
the July 2008 VA urology examiner did provide a basis for her 
opinion regarding the etiology of the urinary symptoms by 
stating that there was "no indication of a bladder injury or 
other conditions".  See report of the July 2008 VA urology 
examination.  In addition, the VA nephrologist provided a 
basis of his or her opinion regarding the etiology of the 
current kidney disorder.  The Board's remand instructions 
thus have effectively been complied with.  See Dyment v. 
West, 13 Vet.App. 141, 146-47 (1999) [although under Stegall 
VA is required to comply with remand orders, substantial 
compliance, not absolute compliance, is required]. 



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO and AMC informed the veteran of VA's duty 
to assist him in the development of his service connection 
claim in letters sent in January 2002, December 2003, July 
2005, and February 2008, which were specifically intended to 
address the requirements of the VCAA.  The January 2002 and 
July 2005 VCAA letters informed the veteran of the evidence 
necessary to establish service connection.  Accordingly, the 
veteran was informed of the information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim of service connection for a kidney 
disorder.

As for the evidence to be provided by the veteran, in the 
various VCAA letters the RO and AMC asked the veteran to 
identify and send relevant medical evidence.  In the January 
2002 VCAA letter, the RO provided the veteran with VA Form(s) 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs (VA), for each private or 
other non-VA doctor and medical care facility that treated 
him for his claimed disability.

Moreover, in the various VCAA letter, the veteran was 
informed that VA would provide a medical examination or 
obtain a medical opinion if it is necessary to make a 
decision on his claim.  [VA examinations were conducted in 
July 2002 and February and July 2008.]

In the July 2005 and February 2008 VCAA letters, the veteran 
was advised that VA was responsible for getting relevant 
records from any Federal agency, to include records from the 
military, VA medical centers (including private facilities 
where VA authorized treatment), and the Social Security 
Administration.  The veteran was also informed that VA make 
reasonable efforts on his behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.

In the July 2005 and February 2008 VCAA letters, the AMC 
informed the veteran that he should submit any evidence in 
his possession relevant to his claim, as follows:  "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  See, e.g., the February 8, 2008 VCAA 
letter, page 1.  The VCAA letters thus complied with the 
"give us everything you've got" requirement of 38 C.F.R. 
§ 3.159(b)(1) because the letters informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by VA.  [The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim, 38 C.F.R. 
§ 3.159(b)(1).]

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, and element (2), 
current disability, are not at issue.  This claim was denied 
based on element (3), relationship of such disability to the 
veteran's service.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to this crucial element regarding this claim.   

The AMC specifically addressed elements (4) and (5) in the 
February 2008 VCAA letter.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

The evidence of record includes the veteran's service medical 
records, VA and private treatment records, and reports of VA 
examinations, which will be described below.  The Board finds 
that all relevant evidence necessary for an equitable 
resolution of this issue has been identified and obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2008).  He has retained the services of a 
representative who presented argument on his behalf.  He 
testified at a hearing held at the RO before a Decision 
Review Officer.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

For certain chronic disorders, including calculi of the 
kidneys and renal disease, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. See 38 
C.F.R. § 3.303(b) (2008).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.



Analysis

Initial matter - the nature of the claim

The veteran specifically raised the matter of his entitlement 
to service connection for a kidney disorder as being directly 
due to his active military service, specifically an in-
service kidney injury laceration sustained in combat.  See 
his October 2001 claim.  There is nothing else in the 
veteran's or his representative's presentations, or elsewhere 
in the record, which leads the Board to believe that a claim 
of service connection as secondary to his service-connected 
injuries to Muscle Groups XX and XIX or the service-connected 
scars is contemplated by the veteran or his representative.

In Robinson v. Mansfield, 21 Vet. App. 545 (2008), the Court 
concluded that the Board is not required to sua sponte raise 
and reject "all possible" theories of entitlement in order to 
render a valid opinion.  While the Board is required to 
consider all theories of entitlement raised either by the 
claimant or by the evidence of record as part of the non-
adversarial administrative adjudication process, the Board is 
not required to assume the impossible task of inventing and 
rejecting every conceivable argument in order to produce a 
valid decision.

Thus, the Board will consider the veteran's claim on a direct 
service connection basis alone and not on a secondary service 
connection basis.

Discussion

Turning to Hickson element (1), the July 2002 VA examiner and 
the February 2008 VA renal examiner noted that there was no 
evidence of kidney disease.  Similarly, a report of an August 
to September 1958 VA hospitalization reflects that there did 
not appear to be any residual from a traumatic injury to the 
right kidney as could be detected by examinations.  However, 
a report of an October 2003 computed tomography (CT) scan of 
the abdomen shows that a calcification within the mid pole of 
the right kidney was seen.  The report states "[w]hether 
this represents a nonobstructive renal calculus is 
suggested."  See report of the October 2003 CT scan of the 
abdomen, page 1.  The report contains an impression of a 
nonobstructive right renal process.  The February 2008 VA 
examiner noted this impression from the CT scan.  

Although there is competent medical evidence to the contrary, 
for the purposes of this decision the Board finds that the 
evidence is in equipoise as to whether the veteran has a 
kidney disorder, specifically a nonobstructive renal 
calculus.  
Element (1) is met to that extent.

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately discuss disease 
and injury.  

Competent medical evidence indicates that neither renal 
disease nor a calculus of the kidneys was diagnosed in 
service or within the one-year presumptive period after the 
veteran's separation from active service.  See 38 C.F.R. 
§ 3.309(a) (2008).  
Reports of September 1952 VA examinations, shortly after the 
veteran left service in July 1952, do not reflect a diagnosis 
of renal disease or calculus of the kidneys.   
It appears that the calcification of the kidney was initially 
identified in 2003, approximately a half century after 
service.

With respect to injury, the veteran's service treatment 
records show that his right kidney was lacerated in Korea in 
February 1952 e due to a shell fragment penetrating the right 
flank.  Therefore, Hickson element (2) is satisfied.  
  
With respect to Hickson element (3), medical nexus, there is 
conflicting evidence on whether the veteran's current kidney 
disorder is related to the in-service shell fragment wound.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator. 
        
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 
        
Both the United States Court of Appeals for the Federal 
Circuit and the Court have specifically rejected the 
"treating physician rule."  See White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001); see also Guerrieri, supra.  Instead, 
in offering guidance on the assessment of the probative value 
of medical opinion evidence, the Court has instructed that it 
should be based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill in 
analyzing the data, and the medical opinion that the 
physician reaches.  See Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Board has carefully evaluated the medical evidence, and 
for reasons stated immediately below finds that the evidence 
against the claim as to the critical matter of whether the 
evidence the claim (i.e., that there is no relationship 
between the kidney laceration and any subsequent kidney 
disease] outweighs the evidence in favor.

The report of an August to September 1958 VA hospitalization 
showed no residuals from a traumatic injury to the right 
kidney, based on multiple examinations.  
Although dated, this report demonstrates that there were no 
kidney problems a few years after service.  

More recently, medical evidence indicates that symptoms which 
the veteran evidently ascribes to kidney function, urinary 
frequency and urgency, are due to other causes.  

A July 2002 VA examiner noted that the veteran's urinary 
symptoms appear to be of relative recent origin and that 
prostate disease and urethral strictures were possible causes 
of his symptomatology.  In that regard, the July 2002 VA 
examiner noted that the veteran was extremely vague about the 
timing of the onset of his urinary symptomatology and that he 
indicated that his urinary urgency and occasional 
incontinence was probably of several years duration.  

Moreover, the August 2005 VA examiner indicated that the 
veteran's current complaints of urinary frequency and urgency 
are not the result of the in-service renal laceration.  The 
July 2008 VA urology examiner similarly opined that there was 
nothing that would attribute the veteran's urinary symptoms 
to his military service.

There is also an opinion of record from a physician with 
expertise in nephrology, the February 2008 VA examiner.  See 
Black v. Brown, 10 Vet. App. 297, 284 (1997) [in evaluating 
the probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in 
analyzing the medical data].
In a July 2008 addendum, the VA nephrologist opined that it 
is less likely than not that any symptoms of a kidney 
disorder are due to the in-service injury in 1952.  The 
nephrologist indicated that his opinion was based on findings 
in service treatment records and the opinion of the July 2008 
VA urology examiner regarding the [non service-related] 
etiology of the veteran's urinary symptoms.  The Board places 
the greatest weight of probative value this opinion because 
the author is an expert in nephrology, because the physician 
reviewed the claims file, and because the physician provided 
a thorough explanation for the opinion.  

Of record is a June 2003 private treatment record noting that 
the veteran "was wounded in the (r) kidney, and also showing 
an assessment of "service connected injury to the ... (r) 
kidney".   This statement is congruent with the veteran's 
medical history.  However, the examiner did not identify and 
kidney disorder.  Indeed, it appears that the veteran did not 
complain of urinary problems, since the report stated:  "he 
has no . . .  bladder problems".   


The Board does not believe that this report, fairly read, 
indicated that the physician 
believed that an unspecified kidney disorder was related to 
the in-service shell fragment wound.  The doctor did not 
identify the nature of the kidney disorder or otherwise 
provide a basis for his opinion.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."].  This report  thus does not help the veteran's 
claim.

As to the veteran's own assertion that his urinary symptoms 
are manifestation of a kidney disorder that is due to the in-
service kidney laceration, it is now well established that 
laypersons, such as the veteran, without medical training are 
not competent to comment on medical matters such as etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The opinion of the 
veteran is entitled to no weight of probative value.  See 
also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

In connection with this claim, the veteran has contended that 
his claimed kidney disorder, manifested by urinary 
symptomatology began in service and continued thereafter.  
The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology. However, supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. 117, 
120-1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  As was described above, September 1952 and September 
1958 VA examinations were pertinently negative, and there 
were no medical findings of kidney problems until 2003.  

The Board also notes that the veteran did not mention any 
urinary symptomatology (which as discussed above has not been 
attributed to kidney problems in any event)  until he filed 
his claim in 2001.  As noted above, the July 2002 VA examiner 
noted that the veteran indicated that his urinary urgency and 
occasional incontinence was probably of several years 
duration [as opposed to 50 years duration since service].   
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
[noting that it was proper to consider the veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised]; see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
[affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition].

In light of the negative medical history, the Board finds 
that supporting medical evidence is lacking.  Continuity of 
symptomatology has not been demonstrated.

For the reasons states above, element (3), medical nexus, has 
not been satisfied, and the veteran's claim fails on that 
basis.

In summary, in the absence of the third required Hickson 
element, the Board concludes that a preponderance of the 
evidence is against the claim of entitlement to service 
connection for a kidney disorder.  The benefit sought on 
appeal is accordingly denied.


ORDER

Service connection for a kidney disorder is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


